--------------------------------------------------------------------------------

Exhibit 10.1


ZONES, INC.
RESTRICTED STOCK PURCHASE AGREEMENT




Zones, Inc. has granted to the Participant named in the Notice of Grant of Stock
Purchase Right (the “Notice”) to which this Restricted Stock Purchase Agreement
(the “Agreement”) is attached a Purchase Right consisting of a right to purchase
certain shares of Common Stock upon the terms and conditions set forth in the
Notice and this Agreement.  The Purchase Right has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Zones, Inc.
2003 Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the
Notice, the Participant: (a) represents that the Participant has received copies
of, and has read and is familiar with the terms and conditions of the Notice,
the Plan and this Agreement, (b) accepts the Purchase Right subject to all of
the terms and conditions of the Notice, the Plan and this Agreement, and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Notice, the
Plan or this Agreement.


1.           Definitions and Construction.


1.1           Definitions.  Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Notice or the Plan.


1.2           Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.


2.           Exercise of Purchase Right.


2.1           Exercise of Purchase Right.  Provided that the Participant’s
service to the Company or its Subsidiaries has not terminated (except as
provided by Section 4), the Purchase Right shall be exercisable on and after the
Date of Grant and prior to the Expiration Date (as set forth in the Notice) in
an amount not to exceed the Total Number of Shares, subject to the Company’s
repurchase rights set forth in Sections 5 and 6.


2.2           Method of Exercise of Purchase Right.  Exercise of the Purchase
Right shall be by written notice to the Company, which must state the election
to exercise the Purchase Right, the number of whole shares of Common Stock for
which the Purchase Right is being exercised and such other representations and
agreements as to the Participant’s investment intent with respect to such shares
as may be required pursuant to the provisions of this Agreement.  The written
notice must be signed by the Participant and must be delivered in person, by
certified or registered mail, return receipt requested, by confirmed facsimile
transmission, or by such other means as the Company may permit, to the Chief
Financial Officer of the Company, or other authorized representative of the
Company, prior to the Expiration Date, accompanied by (i) full payment of the
aggregate Purchase Price for the number of shares of Stock being purchased and
(ii) an executed copy of the then current form of escrow agreement or escrow
instructions referenced below.  The Purchase Right shall be deemed to be
exercised upon receipt by the Company of such written notice, the aggregate
Purchase Price, and such executed agreements or instructions.

 
1

--------------------------------------------------------------------------------

 

2.3           Payment of Purchase Price.  Payment of the aggregate Purchase
Price for the number of shares of Common Stock for which the Purchase Right is
being exercised shall be made in cash, by check, cash equivalent, cancellation
of debt, or in the form of the Participant’s past service rendered to the
Company or its Subsidiaries or for its benefit having a value not less than the
aggregate purchase price of the shares being acquired, or such other payment as
determined by the Plan Administrator.


2.4           Tax Withholding.


(a)           In General.  At the time the Purchase Right is exercised, in whole
or in part, or at any time thereafter as requested by the Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with the shares acquired pursuant to this Agreement, including,
without limitation, obligations arising upon (i) the exercise, in whole or in
part, of the Purchase Right, (ii) the transfer, in whole or in part, of any
shares acquired, (iii) the filing of an election to recognize tax liability, or
(iv) the lapsing of any restriction with respect to any shares acquired.  The
Purchase Right is not exercisable unless the tax withholding obligations of the
Participating Company Group are satisfied.  Accordingly, the Company shall have
no obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to this Agreement until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant.


(b)           Withholding in Shares.  The Participant may, at his or her
election, satisfy all or any portion of the Company’s tax withholding
obligations by directing the Company to withhold a number of whole, Vested
Shares otherwise deliverable to the Participant or to accept from the
Participant the tender of a number of whole, Vested Shares or vested shares
acquired otherwise than pursuant to the Award having, in any such case, a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.


2.5           Certificate Registration.  The certificate for the shares of Stock
purchased shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.


2.6           Restrictions on Sale and Issuance of Shares.  The sale and
issuance of shares of Stock shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such
securities.  The Purchase Right may not be exercised if the issuance of shares
of Stock upon exercise would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Stock may then be
listed.  In addition, the Purchase Right may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right or (ii) in the opinion of legal counsel to the
Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Purchase Right shall relieve the Company of any liability
in respect of the failure to issue or sell such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
exercise of the Purchase Right, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 
2

--------------------------------------------------------------------------------

 

3.           Vesting of Shares.


Except as otherwise provided in the Plan, shares acquired pursuant to this
Agreement shall become Vested Shares as provided in the Notice.


4.           Nontransferability of Purchase Right.


The Purchase Right may be exercised during the lifetime of the Participant only
by the Participant or the Participant’s guardian or legal representative and may
not be assigned or transferred in any manner except by will or by the laws of
descent and distribution.  Following the death of the Participant, the Purchase
Right may be exercised prior to the Expiration Date by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.


5.           Unvested Share Repurchase Option.


5.1           Grant of Unvested Share Repurchase Option.  Under the terms and
subject to the conditions set forth in this Section 5, the Company shall have
the right to repurchase the Unvested Shares (the “Unvested Share Repurchase
Option”) in the events and in the amounts set forth below:


(a)           In the event the Participant’s Service with the Participating
Company Group is terminated for any reason, the Company shall have the right to
repurchase all of the Unvested Shares.


(b)           In the event the Participant achieves less than 100% satisfaction
of any annual performance goal determined by the Board as set forth in the
Notice, the Company shall have the right to repurchase all of the Unvested
Shares that shall have failed to become Vested Shares as a result of the
Participant’s failure to achieve 100% satisfaction of such performance goal. The
Board shall have sole discretion to determine the performance goals and the
numbers of shares that shall become Vested Shares upon partial or 100%
satisfaction of that particular performance goal.

 
3

--------------------------------------------------------------------------------

 

(c)           In the event of a Change of Control (as defined in the Plan) with
respect to the Company, the Company shall have the right to repurchase all of
the Unvested Shares that failed to become Vested Shares immediately prior to
such Change of Control on an accelerated basis in connection with such Change of
Control as provided in the Notice.


5.2           Unvested Shares Defined.  The “Unvested Shares” shall mean, on any
given date, the number of shares of Stock acquired upon exercise of the Purchase
Right that exceed the number of Vested Shares determined as of such date.


5.3           Exercise of Unvested Share Repurchase Option.  The Company may
exercise the Unvested Share Repurchase Option with respect to shares that are
held in escrow pursuant to Section 6.1 by written notice to the Participant at
any time upon or after (a) termination of the Participant’s Service as described
in Section 5.1(a), (b) the Board’s determination that Participant failed to
satisfy 100% of his or her performance goals for an applicable year, or (c) a
Change of Control of the Company (including immediately prior to such Change of
Control).  If the Company fails to give notice prior to the time any particular
shares are released to Participant from the escrow, the Unvested Share
Repurchase Option shall be conclusively deemed to have terminated with respect
to those shares.  The Unvested Share Repurchase Option must be exercised, if at
all, for all of the Unvested Shares under the circumstances described in Section
5.1(a) or Section (c).


5.4           Payment for Shares and Return of Shares to Company.  The purchase
price per share being repurchased by the Company shall be an amount equal to the
Participant’s original cost per share, as adjusted pursuant to Section 8 (the
“Repurchase Price”).  The Company shall pay the aggregate Repurchase Price to
the Participant in cash within thirty (30) days after the date of the written
notice to the Participant of the Company’s exercise of the Unvested Share
Repurchase Option.  For purposes of the foregoing, cancellation of any purchase
money indebtedness of the Participant to any Participating Company for the
shares shall be treated as payment to the Participant in cash to the extent of
the unpaid principal and any accrued interest canceled.  The shares being
repurchased shall be delivered to the Company by the Participant at the same
time as the delivery of the Repurchase Price to the Participant.


5.5           Assignment of Unvested Share Repurchase Option.  The Company shall
have the right to assign the Unvested Share Repurchase Option at any time,
whether or not such option is then exercisable, to one or more persons as may be
selected by the Company.


6.           Escrow.


6.1           Establishment of Escrow.  To ensure that shares subject to the
Unvested Share Repurchase Option will be available for repurchase, the
Participant shall deposit the certificate evidencing the shares that the
Participant purchases upon exercise of the Purchase Right with an agent
designated by the Company under the terms and conditions of the Joint Escrow
Instructions included herewith. Upon the occurrence of a change, as described in
Section 7, in the character or amount of any of the outstanding stock of the
corporation the stock of which is subject to the provisions of this Agreement,
any and all new, substituted or additional securities or other property to which
the Participant is entitled by reason of the Participant’s ownership of shares
of Stock acquired upon exercise of the Purchase Right that remain, following
such change described in Section 7, subject to the Unvested Share Repurchase
Option shall be immediately subject to the escrow to the same extent as such
shares of Stock immediately before such event.  The Company shall bear the
expenses of the escrow.

 
4

--------------------------------------------------------------------------------

 

6.2           Delivery of Shares to Participant.  Subject to the terms of the
Joint Escrow Instructions, as soon as practicable after the expiration of the
Unvested Share Repurchase Option, but not more frequently than twice each
calendar year, the agent shall deliver to the Participant the shares and any
other property no longer subject to such restrictions.


6.3           Notices and Payments.  In the event the shares and any other
property held in escrow are subject to the Company’s exercise of the Unvested
Share Repurchase Option, the notices required to be given to the Participant
shall be given to the escrow agent, and any payment required to be given to the
Participant shall be given to the escrow agent.  Within thirty (30) days after
payment by the Company, the escrow agent shall deliver the shares and any other
property which the Company has purchased to the Company and shall deliver the
payment received from the Company to the Participant.


7.           Adjustments for Changes in Capital Structure.


Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, purchase price and class
of shares of stock or other property subject to this Agreement, in order to
prevent dilution or enlargement of the Participant’s rights under the
Agreement.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property to which Participant is entitled by reason of his
or her ownership of shares acquired pursuant to this Agreement will be
immediately subject to the provisions of this Agreement on the same basis as all
shares originally purchased hereunder.  For purposes of Sections 5 and 6 hereof,
while the total price payable to exercise the rights provided in such sections
will remain the same after each such event, the price payable per share to
exercise such rights will be appropriately adjusted.


8.           Tax Matters.


8.1           Election under Section 83(b) of the Code.  The Participant
understands that Section 83 of the Code taxes as ordinary income the difference
between the amount paid for the shares and the fair market value of the shares
as of the date any restrictions on the shares lapse.  In this context,
“restriction” means the right of the Company to buy back the shares pursuant to
the Unvested Share Repurchase Option contained in this Agreement.  The
Participant understands that he or she may elect to be taxed at the time the
shares are purchased rather than when and as the Unvested Share Repurchase
Option expires by filing an election under Section 83(b) of the Code with the
IRS no later than thirty (30) days after the date of purchase.  Even if the fair
market value of the shares equals the amount paid for the shares, the election
must be made to avoid adverse tax consequences in the future.  The form for
making this election is included as an attachment to the Notice or may be
requested from the Company.  The Participant understands that failure to make
this filing timely will result in the recognition of ordinary income by the
Participant as the Unvested Share Repurchase Option lapses on the difference
between the purchase price and the fair market value of the shares at the time
such restrictions lapse.

 
5

--------------------------------------------------------------------------------

 

8.2           Notice to Company.  The Participant will notify the Company in
writing if the Participant files an election pursuant to Section 83(b) of the
Code.  The Company intends, in the event it does not receive from the
Participant evidence of such filing, to claim a tax deduction for any amount
that would otherwise be taxable to the Participant in the absence of such an
election.


8.3           Consultation with Tax Advisors. The Participant understands that
he or she should consult with his or her tax advisor regarding the advisability
of filing with the IRS an election under Section 83(b) of the Code.  Failure to
file an election under Section 83(b), if appropriate, may result in adverse tax
consequences to the Participant.  The Participant acknowledges that he or she
has been advised to consult with a tax advisor regarding the tax consequences to
the Participant of the purchase of shares hereunder.  AN ELECTION UNDER SECTION
83(b) MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH PARTICIPANT
PURCHASES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.


9.           Legends.


The Company may at any time place legends referencing the Unvested Share
Repurchase Option and any applicable federal, state or foreign securities law
restrictions on all certificates representing shares of stock subject to the
provisions of this Agreement.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section.  Unless otherwise
specified by the Company, legends placed on such certificates may include, but
shall not be limited to, the following:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND REPURCHASE OPTIONS IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE
SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, OR
SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS CORPORATION.”

 
6

--------------------------------------------------------------------------------

 

10.           Restrictions on Transfer of Shares.


No shares acquired upon exercise of the Purchase Right may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner that violates any of the provisions
of this Agreement and, until the date on which such shares become Vested Shares,
and any such attempted disposition shall be void.  The Company shall not be
required (a) to transfer on its books any shares that will have been transferred
in violation of any of the provisions set forth in this Agreement or (b) to
treat as owner of such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares will have been so
transferred.


11.           Rights as a Shareholder.


The Participant shall have no rights as a shareholder with respect to any shares
covered by the Purchase Right until the date of the issuance of a certificate
for the shares for which the Purchase Right has been exercised (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company).  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 7.  Subject the
provisions of this Agreement, the Participant shall exercise all rights and
privileges of a shareholder of the Company with respect to shares of Stock of
the Participant deposited in escrow pursuant to Section 7.


12.           Rights as an Employee or Consultant.


If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service as an
Employee or Consultant, as the case may be, at any time.


13.           Administration.


All questions of interpretation concerning the Notice and this Agreement shall
be determined by the Board.  All determinations by the Board shall be final and
binding upon all persons having an interest in this Agreement.  Any Officer
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


14.           Miscellaneous Provisions.


14.1           Further Instruments.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 
7

--------------------------------------------------------------------------------

 

14.2           Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


14.3           Termination or Amendment.  The Board may terminate or amend the
Plan or this Agreement at any time; provided, however, that no such termination
or amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Agreement shall be effective unless in writing.


14.4           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature in the Notice or
at such other address as such party may designate in writing from time to time
to the other party.


14.5           Integrated Agreement.  The Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter other than those as set forth
or provided for herein or therein.


14.6           Applicable Law.  The Agreement shall be governed by the laws of
the State of Washington as such laws are applied to agreements between
Washington residents entered into and to be performed entirely within the State
of Washington.


14.7           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



     
ZONES, INC.
               
By:
                 
Title:
                           
PARTICIPANT
         
Date:
           
Participant Address:
               

 
 
8

--------------------------------------------------------------------------------

 



 
Participant:
 




 
Date:
 





NOTICE OF EXERCISE OF STOCK PURCHASE RIGHT




Zones, Inc.
1102 15th Street SW
Auburn, Washington 98001


Ladies and Gentlemen:


1.           Stock Purchase Right.  I was granted a right to purchase (the
“Purchase Right”) shares of the common stock (the “Shares”) of Zones, Inc. (the
“Company”) pursuant to the Company’s 2003 Equity Incentive Plan (the “Plan”), my
Notice of Grant of Stock Purchase Right (the “Notice”) and my Stock Purchase
Agreement (the “Agreement”) as follows:


Grant Number:
           
Date of Grant:
           
Total Number of Shares:
           
Purchase Price per Share:
 
$
 



2.           Exercise of Purchase Right.  I hereby elect to exercise my Purchase
Right for the following number of Shares:


Vested Shares:
           
Unvested Shares:
           
Total Shares Purchased:
           
Total Purchase Price (Total Shares  X  Price per Share)
 
$
 



3.           Payments.  I enclose payment in full of the total purchase price
for the Shares in the following form(s), as authorized by my Agreement:


¨  Cash:
 
$
         
¨  Check:
 
$
         
¨  Credit for Services Rendered:
 
$
 



4.           Tax Withholding.  I authorize payroll withholding and otherwise
will make adequate provision for the federal, state, local and foreign tax
withholding obligations of the Company, if any, in connection with my purchase
of the Shares.  I enclose payment in full of my withholding taxes, if any, or
instruct the Company to withhold shares pursuant to Section 2.4(b) of the
Agreement as follows:


(Contact Plan Administrator for amount of tax due.)


¨  Cash:
 
$
         
¨  Check:
 
$
         
¨  Withhold shares
     



 
1

--------------------------------------------------------------------------------

 
 
5.           Participant Information.


My address is:
               



My Social Security Number is:
   





6.           Binding Effect.  I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Agreement, including the Unvested Share Repurchase Option set forth therein, to
all of which I hereby expressly assent.  This Agreement shall inure to the
benefit of and be binding upon my heirs, executors, administrators, successors
and assigns.  If required by the Company, I agree to deposit the certificate(s)
evidencing the Shares, along with a blank stock assignment separate from
certificate executed by me, with an escrow agent designated by the Company, to
be held pursuant to the Company’s standard escrow agreement or escrow
instructions.


8.           Election Under Section 83(b) of the Code.  I understand and
acknowledge that if I am exercising the Purchase Right to purchase Unvested
Shares (i.e., shares that remain subject to the Company’s Unvested Share
Repurchase Option), that I should consult with my tax advisor regarding the
advisability of filing with the Internal Revenue Service an election under
Section 83(b) of the Code, which must be filed no later than thirty (30) days
after the date on which I purchase the Shares.  I acknowledge that I have been
advised to consult with a tax advisor prior to the exercise of the Purchase
Right regarding the tax consequences to me of exercising the Purchase Right.  AN
ELECTION UNDER SECTION 83(b) MUST BE FILED WITHIN 30 DAYS AFTER THE DATE ON
WHICH I PURCHASE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  I ACKNOWLEDGE
THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS MY SOLE RESPONSIBILITY, EVEN
IF I REQUEST THE COMPANY OR ITS REPRESENTATIVES TO FILE SUCH ELECTION ON MY
BEHALF.


I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Agreement, copies of which I have received and carefully read
and understand.



 
Very truly yours,
             
(Signature)





Receipt of the above is hereby acknowledged.


ZONES, INC.


By:
   



Title:
   



Dated:
   

 
 
2

--------------------------------------------------------------------------------